Civil action for the construction of a will as it relates to a share of testator's personal property, and for direction as to the distribution of said share.
From the decree entered conformably to the prayer of the petition the defendants appeal, assigning error.
No error is apparent on the record, and, as the case involves no new question of law, it seems of little avail to set out the will or the facts inducing its interpretation. That the decision is authorized, would seem to be supported by what was said in Trust Co. v. Lentz, 196 N.C. 398,145 S.E. 776.
Affirmed.